Exhibit 10.8
NOTICE TO U.S. TAX RESIDENTS:



VESTING OF THIS RESTRICTED STOCK UNIT AWARD WILL BE A TAXABLE EVENT AND WILL
RESULT IN THE RECOGNITION BY YOU OF ORDINARY INCOME IN AN AMOUNT EQUAL TO THE
FAIR MARKET VALUE OF THE SHARES UNDERLYING THIS RESTRICTED STOCK UNIT AWARD THAT
BECOME VESTED. ON SUCH DATE WHEN VESTING OCCURS AND AS A CONDITION TO THE SHARES
BEING RELEASED TO YOU, THE COMPANY MUST COLLECT ALL REQUIRED INCOME, SOCIAL AND
OTHER PAYROLL TAX WITHHOLDING FROM YOU BASED UPON SUCH FAIR MARKET VALUE.
NOTICE TO NON-U.S. RESIDENTS:



YOU MAY HAVE ADDITIONAL TERMS AND CONDITIONS FOR YOUR AWARD, WHICH ARE DESCRIBED
IN EXHIBIT B TO THIS AGREEMENT. IN ADDITION, IF YOU ARE A TAX RESIDENT OF A
COUNTRY OUTSIDE THE U.S., YOUR TAX CONSEQUENCES MAY BE DIFFERENT THAN DESCRIBED
ABOVE. AS A CONDITION TO THE SHARES BEING RELEASED TO YOU, THE COMPANY MUST
COLLECT ALL REQUIRED INCOME, SOCIAL AND OTHER PAYROLL TAX WITHHOLDING THAT MAY
BE DUE BY REASON OF THE GRANT OR VESTING OF THIS AWARD.
ADC TELECOMMUNICATIONS, INC.
THREE-YEAR PERFORMANCE BASED
RESTRICTED STOCK UNIT AWARD AGREEMENT

                     
TO:
          RSU#:        
TAX PAYER #:
 
 
      STOCK PROGRAM ID#:  
 
   
 
                   
ADDRESS:
          SAP EMPLOYEE ID#:        
 
                   

To encourage your continued employment with ADC Telecommunications, Inc. (the
“Company”) or its Affiliates, you have been granted this restricted stock unit
award (the “Award”) pursuant to the Company’s 2008 Global Stock Incentive Plan
(the “Plan”). The Award represents the right to receive shares of Common Stock
of the Company subject to the fulfillment of the vesting conditions set forth in
this agreement and in Exhibit A to this agreement (collectively, this
“Agreement”).
The terms of the Award are as set forth in this Agreement and in the Plan. The
Plan is incorporated into this Agreement by reference, which means that this
Agreement is limited by and subject to the express terms and provisions of the
Plan. In the event of a conflict between the terms of this Agreement and the
terms of the Plan, the terms of the Plan shall control. Capitalized terms that
are not defined in this Agreement have the meanings given to them in the Plan.
The terms of the Award are:
1. Grant Date:                                                              (the
“Grant Date”)
2. Number of Restricted Stock Units Subject to this Award:                     
(the “Target Award Number”).
3. Vesting Schedule: Subject to the other terms and conditions of this Agreement
and the Plan, the Award will vest, in accordance with, and to the extent
provided in, Exhibit A, on           ; provided you have been continuously
employed since the Grant Date by the Company or its Affiliates. The day on which
your Award is scheduled to vest pursuant to this Section 3 is referred to in
this Agreement as the “Scheduled Vest Date.”
4. Conversion of Restricted Stock Units and Issuance of Shares. Subject to the
other terms of the Award, upon the Scheduled Vest Date, you shall receive, in
accordance with the terms and provisions of the Plan and this Agreement, the
number of shares of Common Stock (the “Shares”) provided in Exhibit A. The
Company will transfer such Shares to you as soon as administratively
Version Effective November 1, 2008

 



--------------------------------------------------------------------------------



 



feasible following any vesting of the Award and your satisfaction of any
required tax withholding obligations. No fractional shares shall be issued under
this Agreement. No Shares shall be issued upon vesting of the Award unless such
issuance complies with all relevant provisions of law and the requirements of
any stock exchange upon which the Shares are then listed. You understand that
your participation in the Plan is conditioned on the Company obtaining all
necessary orders, decisions, rulings and approvals from the relevant
governmental regulatory authorities. The Company reserves the right to determine
the manner in which the Shares are delivered to you, including but not limited
to delivery by direct registration with the Company’s transfer agent or delivery
to a broker designated by the Company.
5. Termination of Employment.
(a) For all purposes of this Agreement, the term “Employment Termination Date”
shall mean the earlier of:

  (i)   the date, as determined by the Company, that you are no longer actively
employed by the Company or an Affiliate of the Company, and in the case of an
involuntarily termination, such date shall not be extended by any notice period
mandated under local law (e.g., active employment would not include a period of
“garden leave” or similar period pursuant to local law); or     (ii)   the date,
as determined by the Company, that your employer is no longer an Affiliate of
the Company.

(b) Except as provided in Sections 9(a), (b), (c) and (d) below, if your
Employment Termination Date occurs before the Scheduled Vest Date, the entire
Award as of your Employment Termination Date shall be forfeited and immediately
cancelled.
(c) The Compensation Committee of the Company’s Board of Directors (the
“Committee”) shall have the exclusive discretion to determine the Employment
Termination Date.
6. Workforce Protection. You understand that the Company has an important
business interest in preserving and retaining its relationships with its
employees. In consideration of your employment with the Company and/or this
agreement, during the term of your employment and for one year thereafter, you
promise that you will not directly or indirectly or in cooperation with others:

  (a)   Seek, encourage, solicit, or attempt to solicit any employee of the
Company to leave the Company for any reason or in any way interfere with the
relationship between any such employee and the Company;     (b)   Induce or
attempt to induce any employee of the Company to accept employment with, work
for, render services or provide advice to or supply confidential business
information or trade secrets of the Company to any person or entity other than
the Company; or     (c)   Employ, or otherwise pay for services rendered by, any
employee of the Company in any other business enterprise.

As part of your obligations to the Company and without limiting the foregoing,
you specifically agree that for the one year period after your employment with
the Company terminates, you will not interview, recommend for hire, identify or
provide any input to any third party in which you have an interest as an
employee, officer, consultant, director or owner about a Company employee where
the purpose or outcome of such action by you is to recruit, provide a reference
or otherwise assist a Company employee to leave the Company and join the third
party in which you have an interest as described herein. You also acknowledge
that your promises as contained herein are not excused in circumstances where
the Company employee initiates a discussion of this nature with you. In that
event, you agree to advise the Company employee of your obligations hereunder.
You further agree that during the one year period after you leave the Company,
you will inform any new employer you may have of your obligations under this
Agreement.
Version Effective November 1, 2008

2



--------------------------------------------------------------------------------



 



7. Right to Shares. You shall not have any right in, to or with respect to any
of the Shares (including any voting rights, rights with respect to cash
dividends paid by the Company on shares of its Common Stock or any other rights
whatsoever) issuable under the Award until the Award is settled by the issuance
of such Shares to you.
8. Tax Withholding.
(a) Regardless of any action the Company or your employer (the “Employer”) takes
with respect to any or all income tax, social insurance, payroll tax or other
tax-related withholding (“Tax-Related Items”), you acknowledge that the ultimate
liability for all Tax-Related Items legally due by you is and remains your
responsibility and that Company and/or your Employer: (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Award, including the grant, vesting or
issuance of Shares, the subsequent sale of Shares acquired pursuant to such
vesting and the receipt of any dividends or dividend equivalents (if any); and
(2) do not commit to structure the terms of the Award or any aspect of the Award
to reduce or eliminate your liability for Tax-Related Items.
As a condition and term of this Award, no election under Section 83(b) of the
United States Internal Revenue Code may be made by you with respect to this
Award.
(b) Prior to any taxable event arising as a result of the Award, you must make
such arrangements as the Company or its Affiliates may permit or require for the
satisfaction of tax withholding obligations (including U.S. federal, state and
local taxes and any non-U.S. taxes or social contributions) that the Company
determines are or may be required in connection with such event (the “Tax
Withholding Obligation”). In connection with fulfilling your Tax Withholding
Obligation, you must provide to the Company the following information and notify
the Company of any changes to the same before any taxable event arises as a
result of the Award: your residence address, and, if applicable to you because
of your Retirement, the certification described in Section 10(d) regarding your
acceptance of employment with any Competitor of the Company (the “Tax
Withholding Information”). In the event you fail to timely and accurately meet
your obligations regarding the provision and maintenance of Tax Withholding
Information, then the Company may, in its sole discretion, cancel your right to
receive any of the Shares that are subject to this Award. The Tax Withholding
Information should be sent to ADC’s Global Rewards – Stock Group address listed
on the last page of this Agreement. If permitted by the Company, you may satisfy
your Tax Withholding Obligation in one of the following two ways:

  (i)   Direct Payment: you may elect to satisfy your Tax Withholding Obligation
by delivering to the Company, no later than three (3) U.S. business days after
any vesting (whether in whole or in part) of the Award, a wire transfer or
certified or cashier’s check payable to the Company in U.S. dollars equal to the
amount of the Tax Withholding Obligation, as determined by the Company. This is
referred to as a “Cash Payment Election”; or     (ii)   Share Withholding: you
may elect to have the Company retain from the Shares issuable upon any vesting
(whether in whole or in part) of the Award that number of Shares having a Fair
Market Value upon such vesting that is sufficient to satisfy your Tax
Withholding Obligation. This is referred to as a “Share Withhold Election.”

The Company reserves the right to specify from time-to-time which of the
foregoing two elections will be available and to specify the time and manner for
making an election. If no election is made by you or if you make a Cash Payment
Election and fail to deliver the required funds to the Company on a timely
basis, then the Company may, in its sole discretion, require a Share Withhold
Election. Your acceptance of this Award constitutes your consent and
authorization for the Company to take such action as may be necessary to
effectuate either such election.
Version Effective November 1, 2008

3



--------------------------------------------------------------------------------



 



(c) The Company may refuse to issue any Shares to you until you satisfy any Tax
Withholding Obligation.
(d) If your Tax Withholding Obligation is not satisfied by the means described
above, you authorize your Employer to withhold all such obligations from your
wages or other cash compensation paid to you by your Employer.
9. Transfer of Award. Your rights under the Award may only be transferred in
accordance with the terms of the Plan.
10. Acceleration of Scheduled Vest Date.
(a) In the event of a “Change in Control” of the Company both prior to the
Scheduled Vest Date and while you remain employed by the Company or any of its
Affiliates, then the Award shall become immediately vested with respect to the
number of Shares equal to the Target Award Number on the effective date of such
Change in Control. For purposes of this Agreement, the following terms shall
have the following meanings:
(1) “Change in Control” shall mean:

  (i)   a change in control of the Company of a nature that would be required to
be reported in response to Item 6(e) of Schedule 14A of Regulation 14A
promulgated under the U.S. Securities Exchange Act of 1934, as amended (the
“Exchange Act”), whether or not the Company is then subject to such reporting
requirement;     (ii)   the public announcement (which, for purposes of this
definition, shall include, without limitation, a report filed pursuant to
Section 13(d) of the Exchange Act) by the Company or any “person” (as such term
is used in Sections 13(d) and 14(d) of the Exchange Act) that such person has
become the “beneficial owner” (as defined in Rule 13d-3 promulgated under the
Exchange Act), directly or indirectly, of securities of the Company representing
twenty percent (20%) or more of the combined voting power of the Company’s then
outstanding securities, determined in accordance with Rule 13d-3, excluding,
however, any securities acquired directly from the Company (other than an
acquisition by virtue of the exercise of a conversion privilege unless the
security being so converted was itself acquired directly from the Company);
however, that for purposes of this clause the term “person” shall not include
the Company, any subsidiary of the Company or any employee benefit plan of the
Company or of any subsidiary of the Company or any entity holding shares of
Common Stock organized, appointed or established for, or pursuant to the terms
of, any such plan;     (iii)   the Continuing Directors cease to constitute a
majority of the Company’s Board of Directors;     (iv)   consummation of a
reorganization, merger or consolidation of, or a sale or other disposition of
all or substantially all of the assets of, the Company (a “Business
Combination”), in each case, unless, following such Business Combination,
(A) all or substantially all of the persons who were the beneficial owners of
the Company’s outstanding voting securities immediately prior to such Business
Combination beneficially own voting securities of the corporation resulting from
such Business Combination having more than fifty percent (50%) of the combined
voting power of the outstanding voting securities of such resulting Corporation
and (B) at least a majority of the members of the Board of Directors of the
corporation resulting from such Business Combination were Continuing Directors
at the time of the action of the Board of Directors of the Company approving
such Business Combination;     (v)   approval by the shareholders of the Company
of a complete liquidation or dissolution of the Company; or

Version Effective November 1, 2008

4



--------------------------------------------------------------------------------



 



  (vi)   the majority of the Continuing Directors determine in their sole and
absolute discretion that there has been a change in control of the Company.    
(vii)   the definition of “Change in Control” is subject to changes as may be
determined by the Committee as necessary to comply with the requirements of
Section 409A of the Internal Revenue Code, as added by the American Jobs
Creation Act.

  (2)   “Continuing Director” shall mean any person who is a member of the Board
of Directors of the Company, while such person is a member of the Board of
Directors, who is not an Acquiring Person (as defined below) or an Affiliate or
Associate (as defined below) of an Acquiring Person, or a representative of an
Acquiring Person or of any such Affiliate or Associate, and who (i) was a member
of the Board of Directors on the date of this Agreement as first written above
or (ii) subsequently becomes a member of the Board of Directors, if such
person’s initial nomination for election or initial election to the Board of
Directors is recommended or approved by a majority of the Continuing Directors.
For purposes of this subparagraph (b), “Acquiring Person” shall mean any
“person” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act)
who or which, together with all Affiliates and Associates of such person, is the
“beneficial owner” (as defined in Rule 13d-3 promulgated under the Exchange
Act), directly or indirectly, of securities of the Company representing twenty
percent (20%) or more of the combined voting power of the Company’s then
outstanding securities, but shall not include the Company, any subsidiary of the
Company or any employee benefit plan of the Company or of any subsidiary of the
Company or any entity holding shares of Common Stock organized, appointed or
established for, or pursuant to the terms of, any such plan; and “Affiliate” and
“Associate” shall have the respective meanings ascribed to such terms in
Rule 12b-2 promulgated under the Exchange Act.

(b) If your employment with your Employer is terminated prior to the Scheduled
Vest Date because of your death or long-term disability, then on your Employment
Termination Date this Award will become immediately vested based on the
following formula: (1) (i) a fraction the numerator of which is the number of
calendar days you were actively employed during the entire vesting period and
the denominator of which is 1,095 (the “Pro Rata Fraction”) multiplied by (ii) a
number equal to 75% of the Target Award Number, plus (2) (i) the Pro Rata
Fraction multiplied by (ii) a number equal to 25% of the Target Award Number.
For example, if you were actively employed for 500 days during the vesting
period, and if this Award covers 100 units, then you would become vested in 45
units (i.e. ((500/1,095) x 100 x 0.75) + (500/1,095) x 100 x 0.25) = 45.6).
On your Employment Termination Date, the portion of your Award that does not
vest will be forfeited and immediately cancelled. You hereby agree that any
determination that your employment has been terminated because of a long-term
disability shall be subject to the written acknowledgment and agreement of the
Company’s legal department made in its sole discretion.
(c) If your employment with your Employer is terminated prior to the Scheduled
Vest Date because of your Retirement, a Divestiture, a Reduction in Force, or an
employment separation event where you receive notice of opportunity to
participate in an ADC Telecommunications, Inc. severance plan, then a prorated
portion of this Award will vest on the earlier to occur of (i) the Scheduled
Vest Date or (ii) a Change of Control. If a Change in Control does not occur
prior to the Scheduled Vest Date, then this Award will only vest if and to the
extent the economic performance criteria set forth on Exhibit A are deemed
satisfied pursuant to and in accordance with the terms of this Award. Subject to
the vesting conditions set forth on Exhibit A, the number of units subject to
vesting will be calculated in the same manner as in (b) above. For example, if
you were actively employed for 500 days during the vesting period, this Award
covers 100 units, the One-Year Adjusted EPS was 92% of the One-Year Adjusted EPS
Target and the Three-Year Adjusted EPS was 117% of the Three-Year Adjusted EPS
Target (as each of those terms is defined in Exhibit A), then you would become
vested in 65 units (i.e. ((500/1,095) x (75/2 + (7 x .03333 x 100)) +
((500/1,095) x (25 + (17 x .03333 x
Version Effective November 1, 2008

5



--------------------------------------------------------------------------------



 



100)) = 65.0). On your Employment Termination Date, the portion of your Award
that does become subject to vesting will be forfeited and immediately cancelled.
(d) In the event of your Retirement, any vesting of your Award also will be
conditioned upon you not accepting employment with any Competitor of the Company
at any time on or prior to the sooner of one year after your Employment
Termination Date and the Scheduled Vest Date. Prior to the delivery of any units
to you pursuant to Section 4 of this Agreement, the satisfaction of this
condition must be evidenced by your execution of a written representation in a
form prepared by, and reasonably acceptable to, the Company that such condition
has been met by you. For the purposes of this Agreement, the following terms
shall have the following meanings:

  (1)   “Retirement” shall mean the voluntary termination of your employment
with your Employer if (a) you are employed in a country on your Employment
Termination Date that on the Grant Date was not a member of the European Union
and (i) you are at least 55 years old, and (ii) your age in years plus your
years of service (as defined by the Company in its sole discretion for the
purposes of this Award) equals at least 65; or (b) you are employed in a country
on your Employment Termination Date that on the Grant Date was a member of the
European Union and you have at least 30 years of service (as defined by the
Company in its sole discretion for the purposes of this Award).     (2)  
“Divestiture” shall mean the sale or transfer of the business that employs you
by the Company such that either (i) for any period of time immediately after the
moment the divestiture closes you are an Employee of such business but are no
longer employed by the Company or an Affiliate of the Company, or (ii) there has
been an involuntary termination of your employment with your employer both in
connection with and prior to the closing of the sale or transfer of such
business; and     (3)   “Competitor” shall mean any person or entity who is, or
is actively planning to engage in, the design, manufacture, sale, distribution
or servicing of any products or services that are sold in competition with any
of the products or services of the Company and its Affiliates at any time while
you are employed by such person or entity.     (4)   “Reduction in Force” means
a termination occurring as part of a position elimination where an offer is made
to the impacted employee to participate in ADC’s general reduction in force or
redundancy program.

11. Further Acts. You agree to execute and deliver any additional documents and
to perform any other acts necessary to give full force and effect to the terms
of this Agreement.
12. New, Substituted or Additional Securities. In the event of any stock
dividend, stock split or consolidation or any like capital adjustment of any of
the outstanding securities of the Company, all new, substituted or additional
securities or other property to which you become entitled by reason of the Award
shall be subject to forfeiture to the Company with the same force and effect as
is the Award immediately prior to such event.
13. Severability. In the event that any provision of this Agreement is deemed to
be invalid or unenforceable, the remaining provisions shall nevertheless remain
in full force and effect without being impaired or invalidated in any way.
14. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Minnesota without regard to conflict of
laws principles. By accepting this Award, you agree to submit to the
jurisdiction of any state or federal court sitting in Minneapolis, Minnesota, in
any action or proceeding arising out of or relating to this Agreement or the
Award, and agree that all claims in respect of the action or proceeding may be
heard and determined in any such court. You also agree not to bring any action
or proceeding arising out of or relating to this Agreement in any other court.
You hereby waive any defense of inconvenient forum to the maintenance of any
action or proceeding so brought and waive any bond, surety, or other security
that might be required of the Company or any of its Affiliates with respect
thereto. You further agree that a final judgment in any
Version Effective November 1, 2008

6



--------------------------------------------------------------------------------



 



action or proceeding so brought shall be conclusive and may be enforced by suit
on the judgment or in any other manner provided by law or in equity.
15. Limitation on Rights; No Right to Future Grants; Extraordinary Item. By
entering into this Agreement and accepting the Award, you acknowledge that:
(a) the Plan is discretionary and may be modified, suspended or terminated by
the Company at any time as provided in the Plan; (b) the grant of the Award is a
one-time benefit and does not create any contractual or other right to receive
future grants of awards or benefits in lieu of awards; (c) all determinations
with respect to any such future grants, including, but not limited to, the times
when awards will be granted, the number of shares of Common Stock subject to
each award, the award price, if any, and the time or times when each award will
be settled, will be at the sole discretion of the Company; (d) your
participation in the Plan is voluntary; (e) the value of the Award is an
extraordinary item which is outside the scope of your employment contract, if
any; (f) the Award is not part of normal or expected compensation for any
purpose, including without limitation for calculating any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments; (g) the
future value of the Shares subject to the Award is unknown and cannot be
predicted with certainty, (h) neither the Plan, the Award nor the issuance of
the Shares confers upon you any right to continue in the employ of (or any other
relationship with) the Company or any of its Affiliates, nor do they limit in
any respect the right of the Company or any of its Affiliates to terminate your
employment or other relationship with the Company or any of its Affiliates, as
the case may be, at any time, (i) no claim or entitlement to compensation or
damages arises from termination of the Award which results from the termination
of your employment by the Company or your Employer (for any reason and whether
or not in breach of contract) or any diminution in value of the Award or Shares
issued pursuant to the Award and you irrevocably release the Company and its
Affiliates from any such claim that may arise, (j) you consent to the delivery
by electronic means of any notices, documents or election forms related to the
Award, the Plan or future grants under the Plan, if any, and (k) notwithstanding
any terms or conditions of the Plan to the contrary, in the event of involuntary
termination of your employment (whether or not in breach of local labor laws),
your right to receive Awards under the Plan, if any, will terminate on the
Employment Termination Date.
16. Confidential Information.

  (a)   In further consideration of the grant of this Award, the Awardee
specifically acknowledges and agrees that Awardee is bound to protect the
Company’s confidential information which includes but is not limited to
proprietary information, confidential data and any other representation of
Company knowledge, whether verbal, printed, written or electronically recorded
or transmitted. This includes confidential information concerning any
technologies, concepts, engineering, sales and financial details, customer names
and information, pricing, business strategies and other related or similar
confidential data. Awardee acknowledges that the obligation to protect the
Company’s confidential information continues after Awardee leaves the Company,
regardless of the reason. Awardee agrees to refrain from giving future employers
any confidential information belonging to the Company. This obligation to
preserve confidential information exists independently of and in addition to any
obligation to which the Awardee is subject under the terms of the Company’s
Invention, Copyright and Trade Secret Agreement, or other similar document.    
(b)   The Awardee acknowledges that breach of this Section 16 would be highly
injurious to the Company, and the Company reserves its rights to pursue all
available remedies, including but not limited to equitable and injunctive relief
and damages. The Awardee specifically agrees that the Company shall be entitled
to obtain temporary and permanent injunctive relief from a court of law to
enforce the provisions of this Section 16, and that such relief may be granted
without the necessity of proving actual damages and without necessity of posting
any bond. This provision with respect to injunctive relief shall not, however,
diminish the right of the Company to claim and recover damages or to seek and
obtain any other relief available to it. The Awardee further acknowledges that
this Section 16 shall be enforceable by the Company even if no portion of this
Award becomes vested.

17. Data Privacy Consent. You hereby consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Agreement by and among, as applicable, the
Version Effective November 1, 2008

7



--------------------------------------------------------------------------------



 



Company and its Affiliates for the exclusive purpose of implementing,
administering and managing your participation in the Plan.
You understand that the Company and its Affiliates hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of Common
Stock or directorships held in the Company or its Affiliates, and details of all
Awards to you under the Plan, for the purpose of implementing, administering and
managing the Plan (“Data”). You understand that Data may be transferred to any
third parties assisting in the implementation, administration and management of
the Plan, that these recipients may be located in your country of residence or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than your country of residence. You may request a list with the
names and addresses of any potential recipients of the Data by contacting ADC’s
Global Rewards – Stock Group. You authorize the recipients to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom you may elect to deposit any Shares acquired upon
settlement of the Award. You understand that Data will be held only as long as
is necessary to implement, administer and manage your participation in the Plan
and that you may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing ADC’s Global Rewards – Stock Group. You understand, however, that
refusing or withdrawing your consent may affect your ability to participate in
the Plan. For more information on the consequences of your refusal to consent or
withdrawal of consent, you may contact ADC’s Global Rewards – Stock Group.
Very truly yours,
ADC TELECOMMUNICATIONS, INC.
                                                                                
Vice President and General Counsel
Version Effective November 1, 2008

8